Citation Nr: 1128304	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-31 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a near drowning incident.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable evaluation for status post right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen claims for service connection for residuals of a near drowning incident and for asthma.  In addition, the RO denied the Veteran's claim for service connection for PTSD, and his claim for an increased rating for status post right inguinal hernia repair.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision in June 2006, the RO concluded new and material evidence had not been received to reopen claims for service connection for residuals of a near drowning incident and asthma.  It was noted there were no records showing treatment subsequent to records considered in 1999.  It was also stated there was no evidence suggesting the Veteran had chronic asthma in service.  An appeal was not received.

2.  The evidence added to the claims file since June 2006 is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim of service connection for residuals of a near drowning incident.

3.  The evidence added to the claims file since June 2006 is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim of service connection for asthma.

4.  There is no clinical evidence the Veteran's hernia is recurrent.


CONCLUSIONS OF LAW

1.  The RO's decision of June 2006, which denied service connection for residuals of a near drowning incident, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since June 2006 is not new and material to reopen the appellant's claim of service connection for residuals of a near drowning incident.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The RO's decision of June 2006, which denied service connection for asthma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

4.  The evidence received since June 2006 is not new and material to reopen the appellant's claim of service connection for asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The criteria for a compensable evaluation for status post right inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In a June 2007 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  In addition, a May 2008 letter informed the Veteran of the criteria required for a higher rating for his service-connected status post right inguinal hernia repair.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board acknowledges that the June 2007 letter did not inform the Veteran that new and material evidence was needed to reopen the claims for service connection for residuals of a near drowning incident or for asthma, nor did it provide notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter stated the RO had received a request for reconsideration of its June 2006 determination, and indicated that if the Veteran had new evidence, he should send it in.  The Board notes the Veteran has not furnished any evidence other than letters he has written.  The Board finds, therefore, that he received adequate notice.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records and VA medical records. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      I.  New and Material

Once entitlement to service connection for a disability has been denied by a rating decision that determination is final, in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The RO initially denied service connection for asthma in July 1989 on the basis that he had asthma as a child and there was no other reference to it in the service treatment records.

An April 2004 Board decision denied service connection for residuals of a near drowning incident since there was no clinical evidence following service of any disability attributable to that event.

The RO's June 2006 determination concluded new and material evidence had not been received to reopen claims for service connection for asthma or residuals of a near drowning incident.  It was indicated there was no evidence suggesting the Veteran had asthma in service.  With respect to the near drowning incident, it was noted there were no records subsequently to November 1999 showing treatment for any disability.  This is the last final decision on any basis.

The evidence of record at the time of the June 2006 determination included the service treatment records and VA medical records.  The report of medical history in December 1986 discloses the Veteran denied a history of asthma.  No pertinent abnormalities were reported on the entrance examination that month.  The Veteran was admitted to a hospital in August 1988.  It was noted that he was swimming, fully clothed in battle dress uniform with his unit.  He began to go under and reportedly grabbed the feet of another swimmer.  That person kicked and got away from the Veteran, who made it to the side of the pool, where attention was directed toward him and not the Veteran.  About one to two minutes later, the Veteran was noted to be lying on the bottom of the pool.  He was pulled from the pool and given several mouth-to-mouth respiratory breaths and he began to regain consciousness and cough.  The past medical history was significant for childhood asthma.  An examination of the chest found breath sounds were decreased, especially in the bases.  Rales could be heard about halfway up bilaterally, both posteriorly and anteriorly.  No wheezes could be heard.  He was given oxygen.  He complained of mild right lower chest discomfort, especially on deep inspiration, but this eventually resolved.  A chest X-ray on the day of discharge showed significantly improved lung parenchyma with only mid residual consolidation.  He had only an occasional cough, and it was nonproductive.  The diagnoses were near drowning with fluid aspiration and bilateral lower lobe pneumonitis and hypoxia, secondary to the above.  The lungs were clear when the Veteran was seen about 10 days following hospital discharge, and a chest X-ray was normal.  

The Veteran complained of breathing difficulty after exposure to chlorox in February 1989.  The assessment was bronchitis, and medication was prescribed.  Later that month, it was again noted he had asthma as a child.  It was also indicated he had not been able to run but 1/2 mile due to wheezing and chest tightness.  The assessment was that the examiner suspected exercise-induced asthma, but that the Veteran might have asthma secondary to bronchitis versus inhaled irritants.  

The Veteran was hospitalized for unrelated complaints in March 1989. He denied pneumonia or chest pain.  

The Veteran was admitted to a VA hospital in March 1999 due to being stressed out without drugs or alcohol.  On examination, the Veteran denied cough, shortness of breath or wheezing.  The lungs were clear to auscultation, and there were no rales, rhonchi or wheezing.  No pertinent diagnosis was recorded.  

The additional evidence includes a copy of the August 1988 hospital narrative summary and statements by the Veteran.  In a statement received in January 2007, the Veteran asserted his asthma was triggered by the near drowning incident.  

The additional evidence merely documents that the Veteran continues to claim he has residual disability due to the near drowning incident, and that he has asthma.  This information was of record at the time of June 2006 RO decision.  As such, the evidence is merely cumulative.  None of the recently received medical evidence establishes he has any residuals of the near drowning incident or that he has asthma.

Thus, the deficiency noted as the basis for the prior final denial remains.  At the time of the prior denial, there was no evidence the Veteran had residuals of the near drowning incident or that he had asthma following service.  The additional evidence is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim.  The Board concludes, therefore, that the evidence is not new and material, and the claims for service connection for residuals of a near drowning incident and asthma are not reopened.

	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 30 percent evaluation may be assigned for inguinal hernia which is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  When postoperative recurrent, readily reducible and well supported by truss or belt, a 10 percent evaluation may be assigned.  A noncompensable evaluation is assignable when not operated, but remediable or when small, reducible, or without true hernia protrusion.  Note:  Add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a) (2010).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied." (Italics added.)  38 C.F.R. § 3.655(b) (2010).

The Veteran asserts a compensable evaluation is warranted for the residuals of his service-connected right inguinal hernia repair.  

The Board points out that by letter dated June 2007, the RO advised the Veteran an examination was being scheduled.  The letter informed him that it was essential he report for the examination, as the findings were very important to making a decision on his claim.  In addition, the letter noted that without the examination, his claim might have to be denied.  

The record reflects that a VA examination was scheduled for July 2007 to evaluate the current severity of his disability, but the Veteran failed to report for it.  

The only evidence supporting the Veteran's claim consists of very general comments he has made regarding his condition.  There is no clinical evidence he has been treated for any residuals of the right inguinal hernia repair at any time following service, to include the period since he filed his current claim in January 2007.  There is no evidence suggesting the hernia is recurrent or requires a truss.

Inasmuch as the Veteran failed to report for the scheduled VA examination, the claim may also be denied on that basis.  See 38 C.F.R. § 3.655.  He has not indicated a reason for not reporting, nor has he indicated a willingness to report for an examination.

As noted above, there are no findings establishing the Veteran's hernia is recurrent, is not readily reducible or requires a truss or belt.  In sum, there is no basis on which a compensable rating may be assigned for status post right inguinal hernia repair.

	III.  Other considerations

The Board has also considered whether the Veteran's service-connected status post right inguinal hernia repair presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Since new and material evidence has not been received to reopen a claim for service connection for residuals of a near drowning incident or asthma, the appeal is denied.

A compensable evaluation for status post right inguinal hernia repair is denied.


REMAND

The Veteran also asserts service connection is warranted for PTSD.  He claims he has PTSD due to the near drowning incident in service.  He maintains he has relived the event many times through nightmares and disturbing memories of it.  The Board concedes that this event occurred in service.  

The record discloses the Veteran was hospitalized by the VA in November 1999.  He was admitted due to his being stressed out without drugs and alcohol.  He had been feeling hopeless for two weeks and was depressed and feeling guilty.  The diagnoses were polysubstance dependence and substance-induced depression.

The Veteran has not been afforded a psychiatric examination by the VA following his discharge from service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for any acquired psychiatric pathology, including PTSD following his discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

2.  Schedule a VA psychiatric or psychological examination to determine whether the Veteran has PTSD or other acquired psychiatric pathology, and, if so, its etiology.  All necessary tests should be performed.  If PTSD or other disorder is present, the examiner should specifically state whether it is as likely as not (50 percent probability or more) due to the in-service near drowning incident.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


